DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 4/15/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  	
				 
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim(s) 12  to illustrate, the limitations of  identify a plurality of potential trades based on the portfolio of securities and derivatives; obtain historical market data that relates to the identified plurality of potential trades; assess a respective optimal value of each of at least one security that relates to a corresponding one of the potential trades; and determine at least one potential trade to be executed from among the identified plurality of potential trades, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices, but for the recitation of generic computer components.  
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— processor, a memory, a communication interface coupled to each of the processor, memory, and a display screen.  The processor is recited at a high-level or generality (i.e., as a generic processor coupled to a communication interface and configured to perform the generic computer functions of identifying a plurality of potential trades…,obtaining historical market data, assessing a respective optimal value of each of at least one security…, and determining at least one potential trade to be executed form amount the identified plurality of potential trades, wherein the assessment of the respective optimal value is performed based on obtained historical market data, and wherein the determination of potential trade to be executed is performed based on corresponding optimal values ) such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).   Accordingly, these additional elements do not integrate the 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of generic processor, a memory, a communication interface coupled to each of the processor, memory, and a display screen, wherein the processor is configured to perform the claimed steps and functions, amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, 
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-5, 9-16, 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Williams (US 2015/0095264).	
	Re-claim 1: Williams discloses:
	identifying, by the at least one processor, a plurality of potential trades based on the portfolio of securities and derivatives (management of securities including derivatives portfolio-see [0063-0064]);
obtaining, by the at least one processor, historical market data that relates to the identified plurality of potential trades (optimization process that takes into account the historic performance and correlations of the assets-[0094]); 	
(weighting for each component of the portfolio may be determined using a standard constrained mean-variance optimization process (for example targeting a portfolio with a maximum of 50 underlying components with maximum and minimum weights)-[0032]); 
and determining, by the at least one processor, at least one potential trade to be executed from among the identified plurality of potential trades (identify and select the highest ranked strategies and assemble portfolio –Fig. 1 and [0051]; The subset of selected investment strategies may be paired with a market instrument representing the identified benchmark. A portfolio would then be constructed, consisting of long positions in the selected investment strategy vehicle(s) and short positions in the benchmark instrument(s)- [0032]); 
wherein the assessing of  the respective optimal value is performed based on the obtained historical market data (optimization process that takes into account the historic performance and correlations of the assets-[0094]), and wherein the determining the at least one potential trade to be executed is performed based on the corresponding optimal values (identify and select the highest ranked strategies and assemble portfolio –Fig. 1 and [0051]; weighting for each component of the portfolio may be determined using a standard constrained mean-variance optimization process (for example targeting a portfolio with a maximum of 50 underlying components with maximum and minimum weights)-[0032]).  

Re-claim 2. Williams discloses obtaining, by the at least one processor, additional information that relates to a first security included in the portfolio of securities and derivatives (obtaining information such as ticker symbol allocated to the market instrument, the security type of the market instrument,-see [0056], also [0058]),
 wherein the assessing the respective optimal value of the first security is performed based on the obtained historical market data and the obtained additional information (optimization process that takes into account the historic performance and [0094], information such as security type and ticker symbol-[0056-0058]; the weighting of assets may be determined by an optimization process that takes into account the historic performance and correlations of the assets.-[0094]).

Re-claim 3. Williams discloses wherein the determining the at least one potential trade to be executed is based at least in part on at least one trading restriction (investment strategies all use quantitative methods to select a portfolio of securities to outperform the benchmark;  for example, one such quantitative method could involve calculating the PE ratio for each stock within the benchmark, method would then involve sorting the stocks of the calculated ratio with overweight positions taken in those stocks with lowest ratios and underweight position taken in those stocks with the highest ratios.-[0069] (trading restriction is PE ratio).  

Re-claim 4. Williams discloses wherein the at least one trading restriction includes at least one of a risk limit based on a current portfolio exposure, a liquidity restriction, and a regulatory constraint.  (investment strategies include return and risk profiles-[0081] and Fig. 6, the algorithm used to select instruments based on criteria comprising one or more of: cost; capital efficiency; tracking error; average traded volume; accessibility; counterparty risk; and regulatory requirements [0045] and liquidity and regulatory oversight –[0027], also page 9, claim 9. 
Re-claim 5.  Williams discloses wherein the determining the at least one potential trade to be executed is based at least in part on a transaction cost.  –(the algorithm used to select instruments based on criteria including cost-see page 9, claim 9).

Re-claim 9. Williams discloses wherein the plurality of potential trades includes at least one potential trade that includes at least one of a future, an option, and a swap. 
(securities to be trade include futures, options, and swaps-[0063]).

Re-claim 10. Williams discloses wherein the plurality of potential trades includes at least one potential trade that relates to a share of a stock. (potential trades include calculating the price-earnings ratio per share of each stock - [0069]). 

Re-claim 11. Williams discloses wherein the plurality of potential trades includes at least one potential trade that relates to a convertible bond. (convertible bonds-[0066]).
Claim 12 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.
Claims 13-16 have similar limitations found in claims 2-5 above, and therefore are rejected by the same art and rationale.
Claims 20-22 have similar limitations found in claims 9-11 above, and therefore are rejected by the same art and rationale.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6-8, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2015/0095264) in view of Kuck et al. (US 2018/0114269).
	Re-claim 6. Although Williams discloses identifying and selecting the highest ranked strategies and assembling a portfolio –Fig. 1 and [0051] and the  portfolio would then be constructed, consisting of long positions in the selected investment strategy vehicle(s) and short positions in the benchmark instrument(s)- [0032]), Williams does not explicitly disclose executing the at least one potential trade that is determined to be executed.  Kuck however, teach an order executor receiving information from a trading events manager and orders from the users , which it executes in [0050]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to explicitly include that a trade is executed as taught by Kuck  in order to trade based on historical data and parameters (Kuck [0079]).
	
Re-claim 7:  Williams fails to disclose periodically updating the historical market data at a predetermined interval.  Kuck however, teach cloud-based servers are designed to store historical market data with the ability to update existing data history after each daily trading session has been completed in [0035].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include storing historical market data with the ability to update existing data history after each daily trading session has been completed as taught by Kuck in order to stream updated market data history information 
	Re-claim 8. Williams does not specifically disclose updating the historical market data whenever a change in a content of the portfolio of securities and derivatives occurs.  Kuck however, teach cloud-based servers are designed to store historical market data with the ability to update existing data history after each daily trading session has been completed in [0035].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Williams to include storing historical market data with the ability to update existing data history after each daily trading session has been completed as taught by Kuck in order to stream updated market data history information for various periods directly to charts to be displayed on computer browsers or applications (Kuck [0035]).

Claims 17-19 have similar limitations found in claims 6-8 above, and therefore are rejected by the same art and rationale.	
	
	Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0311723 (Miller et al.)-cited for trading and management of portfolios, including trading restrictions, optimization of portfolios and analysis of historical marketplace data related to the underlying traded assets.

US 2010/0131427 (Monroe et al.)-cited for electronic trading including market data comprising historical market data being dynamically updated based on market information received from the electronic exchange, execution of trades. 
Nuti et al. “Algorithmic Trading” UK Centre in Financial Computing, London. IEEE Computer Society. Nov 2011.-cited for algorithmic trading, risk management, trade execution, analysis including transaction costs, risk modelling evaluates levels of exposure, historical price analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ELDA G MILEF/Primary Examiner, Art Unit 3694